               Case 19-30256-VFP                   Doc 1     Filed 10/27/19 Entered 10/27/19 20:12:52                            Desc Main
                                                             Document     Page 1 of 23

 Fill in this information to identify your case:

 U nited States Bankruptcy Court for the:

 DISTRICT OF NEW JERSEY

Case number Of known)                                                        Chapter     11
                                                                                                                         ❑ Check if this an
                                                                                                                           amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          4/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                 CTE 1 LLC


2.   All other names debtor
     used in the last 8 years
     Include any assumed           DBA Lexus of Englewood
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification       XX-XXXXXXX
     N umber (EIN)


4.   Debtor's address              Principal place of business                                   Mailing address, if different from principal place of
                                                                                                 business

                                   53-59 Engle Street
                                   Englewood, NJ 07631
                                   N umber, Street, City, State & ZIP Code                       P.O. Box, Number, Street, City, State & ZIP Code

                                   Bergen                                                        Location of principal assets, if different from principal
                                   County                                                        place of business

                                                                                                 N umber, Street, City, State & ZIP Code


5.   Debtor's website(URL)         www.lexusofenglewood.com


6.   Type of debtor                ■ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   ❑ Partnership (excluding LLP)
                                   ❑ Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 1
                 Case 19-30256-VFP                   Doc 1        Filed 10/27/19 Entered 10/27/19 20:12:52                                Desc Main
                                                                  Document     Page 2 of 23
 Debtor      CTE 1 LLC                                                                                  Case number (if known)
             Name



 7.    Describe debtor's business A. Check one:
                                        ❑ Health Care Business(as defined in 11 U.S.C. § 101(27A))
                                        ❑ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                        ❑ Railroad (as defined in 11 U.S.C. § 101(44))
                                        ❑ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                        ❑ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                        ❑ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        ■ None of the above

                                        B. Check all that apply
                                        ❑ Tax-exempt entity (as described in 26 U.S.C. §501)
                                        ❑ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        ❑ Investment advisor(as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System)4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.    Under which chapter of the        Check one:
      Bankruptcy Code is the
                                        ❑ Chapter 7
      debtor filing?
                                        ❑ Chapter 9

                                        ■ Chapter 11. Check all that apply:
                                                            ❑     Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                            ❑     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                            ❑     A plan is being filed with this petition.
                                                            ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                            ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                            ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        ❑ Chapter 12



9.    Were prior bankruptcy             ■ No.
      cases filed by or against
      the debtor within the last 8      ❑ Yes.
      years?
      If more than 2 cases, attach a
      separate list.                             District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases            ■ No
    pending or being filed by a
    business partner or an              ❑ Yes.
    affiliate of the debtor?
      List all cases. If more than 1,
      attach a separate list                     Debtor                                                                    Relationship
                                                 District                                 When                             Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
               Case 19-30256-VFP                  Doc 1       Filed 10/27/19 Entered 10/27/19 20:12:52                                Desc Main
                                                              Document     Page 3 of 23
 Debtor    CTE 1 LLC                                                                                Case number Ur known)
           Name


 1 1. Why is the case filed in    Check all that apply:
      this district?
                                  ■      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                  ❑      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


 12. Does the debtor own or       ■ No
     have possession of any
                                             Answer below for each property that needs immediate attention. Attach additional sheets if needed.
     real property or personal    ❑ Yes
     property that needs
     immediate attention?                    Why does the property need immediate attention?(Check all that apply.)
                                             ❑ it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                 What is the hazard?
                                             ❑   It needs to be physically secured or protected from the weather.
                                             ❑    It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                 livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            ❑ Other
                                            Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                            ❑ No
                                            ❑ Yes.      Insurance agency
                                                        Contact name
                                                        Phone



          Statistical and administrative information

13. Debtor's estimation of                Check one:
    available funds
                                          ■ Funds will be available for distribution to unsecured creditors.
                                         ❑ After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          ❑ 1-49                                           ❑ 1,000-5,000                              ❑ 25,001-50,000
    creditors                    ❑ 50-99                                          ❑ 5001-10,000                              ❑ 50,001-100,000
                                 ■ 100-199                                        ❑ 10,001-25,000                            ❑ More than100,000
                                 ❑ 200-999


15. Estimated Assets             ❑ $0 - $50,000                                   ❑ $1,000,001 - $10 million                 ❑ $500,000,001 - $1  billion
                                 ❑ $50,001 - $100,000                             ■ $10,000,001 - $50 million                ❑ $1,000,000,001 - $10 billion
                                 ❑ $100,001 - $500,000                            ❑ $50,000,001 - $100 million               ❑ $10,000,000,001 - $50 billion
                                 ❑ $500,001 - $1 million                          ❑ $100,000,001 - $500 million              ❑ More than $50 billion

16. Estimated liabilities        ❑ $0 - $50,000                                   ❑ $1,000,001 - $10 million                 ❑ $500,000,001 - $1 billion
                                 ❑ $50,001 - $100,000                             ■ $10,000,001 - $50 million               ❑ $1,000,000,001 - $10 billion
                                 ❑ $100,001 - $500,000                            ❑ $50,000,001 - $100 million              ❑ $10,000,000,001 - $50 billion
                                 ❑ $500,001 - $1 million                          ❑ $100,000,001 - $500 million             ❑ More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
               Case 19-30256-VFP                 Doc 1       Filed 10/27/19 Entered 10/27/19 20:12:52                                Desc Main
                                                             Document     Page 4 of 23
 Debtor    CTE 1 LLC                                                                                Case number (if known)
           Name



__Request for Relief, Declaration, and Signatures

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
            imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on      October 25, 2019
                                                   M M / DD / YYYY


                              X /s/ Carmine DeMaio                                                        Carmine DeMaio
                                Signature of authorized representative of debtor                          Printed name

                                  Title   Operating Manager




18. Signature of attorney     X /s/ Robert M. Hirsh                                                        Date October 25, 2019
                                Signature of attorney for debtor                                                MM / DD / YYYY

                                  Robert M. Hirsh
                                  Printed name

                                  Arent Fox LLP
                                  Firm name

                                 1301 Avenue of the Americas
                                 New York, NY 10019
                                 N umber, Street, City, State & ZIP Code


                                 Contact phone     212-484-3900                  Email address      robert.hirsh@arentfox.com


                                  NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                    Case 19-30256-VFP                        Doc 1        Filed 10/27/19 Entered 10/27/19 20:12:52                                       Desc Main
                                                                          Document     Page 5 of 23

  Fill in this information to identi the case:
  Debtor name CTE 1 LLC
  United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY                                                                                    ❑ Check if this is an

  Case number (if known):                                                                                                                                amended filing




 Official Form 204
 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
 Are Not Insiders                                                                           12/15

 A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
 debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C.§ 101(31). Also, do not
 include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
 among the holders of the 20 largest unsecured claims.

  Name of creditor and       Name,telephone number                Nature of claim          Indicate if claim   Amount of claim
  complete mailing address, and email address of                  (for example, trade       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
  including zip code         creditor contact                     debts, bank loans,       u nliquidated, or   claim is partially secured, fill in total claim amount and deduction for
                           I                                      professional services,       disputed        value of collateral or setoff to calculate unsecured claim.
                                                                  and government                               Total claim, if           1 Deduction for value       Unsecured claim
                                                                  contracts)                                   partially secured         j of collateral or setoff i
  A&S Management                                                                                                                                                            $33,410.54
  LLC
  196 Route 46 E
  Lodi, NJ 07644
I AGWS                                                                                                                                                                    $900,000.00
  4450 Weaver Pkwy
  Ste 200
  Warrenville, IL
  60555
  Altice Media                                                                                                                                                              $75,000.00
  P.O. Box 392090
  Pittsburgh, PA
  15251
  Antonio Guiterrez                                                                                                                                                       $500,000.00
  100 Alexander Way
  TH9
  Edgewater, NJ
 07020
  Autotrader.com, Inc.                                                                                                                                                    $198,799.41
  P.O. Box 932207
  Atlanta, GA 31193
 CDK Global                                                                                                                                                               $300,000.00
 P.O. Box 88921
 Chicago, IL
 60695-1921
 Chaffin Realty                                                                                                                                                            $30,000.00
 232 South Van Brunt
 Englewood, NJ
 07631
 Englewood                                                                                                                                                               $160,000.00
 Dealership
 Properties/
 PSD Automotive
 1121 Route 202
 South B9
 Raritan, NJ
08869-1463


Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.corn                                                                                             Best Case Bankruptcy
                    Case 19-30256-VFP                        Doc 1      Filed 10/27/19 Entered 10/27/19 20:12:52                                        Desc Main
                                                                        Document     Page 6 of 23


   Debtor    CTE 1 LLC                                                                                          Case number (if known)
              Name

  Name of creditor and      Name, telephone number Nature of claim                         Indicate if claim   Amount of claim
  complete mailing address, and email address of   (for example, trade                      is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
  including zip code        creditor contact        debts, bank loans,                     u nliquidated, or   claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                               Total claim, if            Deduction for value        Unsecured claim
                                                                                                               partially secured          of collateral or setoff
  First Bank                                                                                                                                                           $6,500,000.00
  530 East Main St.
  Denville, NJ 07834
  Horizon Blue Cross                                                                                                                                                      $200,000.00
  NJ
  P.O. Box 10130
  Newark, NJ 07101
  IP Network Services                                                                                                                                                      $29,952.89
  88752 Expedite Way
  Chicago, IL
  60695-1700
  James Whang Zakar                                                                                                                                                      $750,000.00
  Mtrs
  430 Industrial Ave
  Teterboro, NJ 07608
  Keystone Auto                                                                                                                                                        $1,700,000.00
  Lending
 415 Eagleview Blvd
  Ste 100
  Exton, PA 19341
  Marsh McLennan                                                                                                                                                           $76,876.66
  Park 80 West Plaza
  Two
 250 Pehle Ave.
 Saddle Brook, NJ
 07663
  Mizzoni's Autobody                                                                                                                                                       $38,647.27
 178 Route 46 E
 Lodi, NJ 07644
 MJ Electronics                                                                                                                                                            $52,755.00
 144 Sunset St.
 Dumont, NJ 07628
 Santander Bank                                                                                                                                                       $1,000,000.00
 187 Columbia Tpk
 Florham Park, NJ
 07932
 Spectrum                                                                                                                                                                $100,000.00
 200 Roosevelt Place
 Palisades Park, NJ
 07650
 WCBS & Affiliates                                                                                                                                                       $150,000.00
 345 Hudson St.
 10th Floor
 New York, NY 10014
 Wholesale Inc.                                                                                                                                                       $3,000,000.00
 8037 Eastgate Blvd
 Mount Juliet, TN
 37122




Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.corn                                                                                            Best Case Bankruptcy
                          Case 19-30256-VFP              Doc 1        Filed 10/27/19 Entered 10/27/19 20:12:52                         Desc Main
                                                                      Document     Page 7 of 23




  Fill in this information to identify the case:

  Debtor name                 CTE 1 LLC

  U nited States Bankruptcy Court for the:             DISTRICT OF NEW JERSEY

  Case number (if known)
                                                                                                                                    ❑ Check if this is an
                                                                                                                                      amended filing



Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                           Declaration and signature


        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
        i ndividual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:
         El •0110001=10




                            Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
                            Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                            Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                            Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                            Schedule H: Codebtors (Official Form 206H)
                            Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                            Amended Schedule
                            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                            Other document that requires a declaration

        I declare under penalty of perjury that the foregoing is true and correct.

         Executed on                October 25, 2019                 X is/ Carmine DeMaio
                                                                       Signature of individual signing on behalf of debtor

                                                                         Carmine DeMaio
                                                                         Printed name

                                                                         Operating Manager
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www bestcase.com                                                                              Best Case Bankruptcy
              Case 19-30256-VFP                         Doc 1         Filed 10/27/19 Entered 10/27/19 20:12:52                            Desc Main
                                                                      Document     Page 8 of 23

                                                                  United States Bankruptcy Court
                                                                          District of New Jersey
   In re      CTE 1 LLC                                                                                               Case No.
                                                                                     Debtor(s)                        Chapter        11

                                                            LIST OF EQUITY SECURITY HOLDERS
 Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

  Name and last known address or place of                             Security Class Number of Securities                       Kind of Interest
  business of holder
  Carmine DeMaio                                                                      41.25%                                    Voting Membership
  5 Cold Hill Road
  Morris Plains, NJ 07950

  Carmine Zeccardi                                                                     18,75%                                   Nonvoting Membership
  213 Buckingham Road
  Tenafly, NJ 07670

  Dmitry Zeldin                                                                       3.75%                                    Nonvoting Membership
  20 Tonnelier Way
  Denville, NJ 07834

 Frank Holtham                                                                        36.25%                                   Voting Membership (subject
 29 West Church Street                                                                                                         to Voting Trust)
 Saddle River, NJ 07458


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        1, the Operating Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date       October 25, 2019                                                  Signature Is/ Carmine DeMaio
                                                                                           Carmine DeMaio

                        Penaltyfor making afalse statement ofconcealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                      18 U.S.C. §§ 152 and 3571.




Sheet I of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase corn                                                                                   Best Case Bankruptcy
             Case 19-30256-VFP                          Doc 1        Filed 10/27/19 Entered 10/27/19 20:12:52             Desc Main
                                                                     Document     Page 9 of 23



                                                                United States Bankruptcy Court
                                                                         District of New Jersey
   In re      CTE 1 LLC                                                                                   Case No.
                                                                                   Debtor(s)              Chapter    11




                                             CORPORATE OWNERSHIP STATEMENT(RULE 7007.1)


 Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
 recusal, the undersigned counsel for CTE 1 LLC in the above captioned action, certifies that the following is a (are)
 corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
 the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 ■ None [Check ifapplicable]




 October 25, 2019                                                     /s/ Robert M. Hirsh
 Date                                                                 Robert M. Hirsh
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for CTE 1 LLC
                                                                      Arent Fox LLP
                                                                      1301 Avenue of the Americas
                                                                      New York, NY 10019
                                                                      212-484-3900 Fax:212-484-3990
                                                                      robert.hirsh@arentfox.com




Software Copyright (c) 1996-2018 Best Case, LLC - www,bestcase.com                                                             Best Case Bankruptcy
Case 19-30256-VFP           Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52               Desc Main
                                    Document      Page 10 of 23




                                             CTE 1 LLC

                    ACTION BY UNANIMOUS APPROVAL OF VOTING MEMBERS

                                        As of October 22, 2019

           The undersigned, being the voting members of CTE 1 LLC, a New Jersey Limited
   Liability Company (the "Company"), hereby unanimously approve, pursuant to Section 5.4 of
   the Operating Agreement of the Company, the following acts by the Company, to wit:

                                    That the Company seek relief under the United States
                                    Bankruptcy Code, 11 U.S.C. §§ 101 et seq.(the "Bankruptcy
                                    Code") at such time as Carmine DeMaio, Operating Manager,
                                    shall deem such relief necessary; and,

                                    That the Company hereby authorize Carmine DeMaio (i) to
                                    prepare and file on behalf ofthe Company a petition for relief
                                    under Chapter 11 ofthe Bankruptcy Code;(ii) to execute on
                                    behalf ofthe Company such petition, schedules and statements
                                    as he may deem necessary or appropriate in connection
                                    therewith;(iii) to prepare and propose to creditors of the
                                    Company such plan as he may deem to be feasible and in the
                                    best interest of both the Company and its creditors; and (iv) to
                                    execute such further documents and do such further acts as he
                                    may deem necessary or appropriate with respect to the
                                    foregoing, including the filing ofany petition or motion for
                                    relief under any other chapter ofthe Bankruptcy Code; the
                                    execution of any document or the doing of any act by him in
                                    connection with such proceedings shall be conclusively
                                    presumed to be authorized by this Action by Unanimous
                                    Approval; and

                                    that the law firm of Arent Fox LLP and Robert M. Hirsh, Esq.
                                    ofthat firm, be hereby retained as counsel under general
                                    retainer or such other terms and conditions as Carmine DeMaio
                                    shall approve, to represent the Company in all proceedings
                                    commenced under or resulting from this Action by Unanimous
                                    Consent, as well as in connection with all other matters for
                                    which the Company may need legal advice or representation.


                            [Remainder ofpage intentionally left blank.]

                                    [Signature page tofollow.]




  21184002.1/039821-00000
                                                   1
Case 19-30256-VFP           Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52     Desc Main
                                    Document      Page 11 of 23




                                      [Signature page to CTE 1 LLC
                            Action by Unanimous Approval of Voting Members]

   EXECUTED as ofthe date set forth above.


                            CTE 1 LLC



                                  By:
                                         Carr tee      o; Voting Member



                                  By:
                                         Fra01014         citing Member
                                         by Carmine DeMaio, Trustee
                                         by assignment pursuant to Voting
                                         Trust Agreement Dated January 30, 2017




   211840021/039821-00000
                                                  2
Case 19-30256-VFP   Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52   Desc Main
                            Document      Page 12 of 23



                     335 Grand Ave LLC
                     335 Grand Ave
                     Leonia, NJ 07605


                    800 Response
                    P.O. Box 2225
                    South Burlington, VT 05403


                    A&S Management LLC
                    196 Route 46 E
                    Lodi, NJ 07644


                    AGWS
                    4450 Weaver Pkwy
                    Ste 200
                    Warrenville, IL 60555


                    Alco Fasteners International
                    315 Cedar Hill Rd.
                    Wappingers Falls, NY 12590


                    Alldata
                    P.O. Box 848379
                    Dallas, TX 75284


                    Altice Media
                    P.O. Box 392090
                    Pittsburgh, PA 15251


                    American Guardian Funding Corporation
                    4450 Weaver Parkway
                    Suite 200
                    Warrenville, IL 60555


                    American Wear Uniforms
                    261 N 18th St.
                    East Orange, NJ 07017


                    Antonio Guiterrez
                    100 Alexander Way TH9
                    Edgewater, NJ 07020
Case 19-30256-VFP   Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52   Desc Main
                            Document      Page 13 of 23



                     Atlantic Car Interiors
                     246 Livingstone St.
                     Ste 116
                     Northvale, NJ 07647


                     Automotive Mastermind
                     1 Park Av.
                     14th Floor
                     New York, NY 10016


                    Autotrader.cam, Inc.
                    P.O. Box 932207
                    Atlanta, GA 31193


                    Autoweb, Inc.
                    P.O. Box 31001-2737
                    Pasadena, CA 91110


                    B C L Automotive
                    101 E. Forest Ave.
                    Teaneck, NJ 07666


                    B-C Tire
                    1266 Stelton Av.
                    Piscataway, NJ 08854


                    Bank of the West
                    1625 W. Fountainhead Pkwy.
                    AZ-TTN-10C-A
                    Tempe, AZ 85282


                    Bartolomeo Italain Gourmet
                    105 N. Dean St.
                    Englewood, NJ 07631


                    Benzel-Busch Motor Car Corp.
                    28 Grand View Av.
                    Englewood, NJ 07631


                    Brandon Cleaning & Landscaping
                    95 Denow Rd.
                    Lawrence Township, NJ 08648
Case 19-30256-VFP   Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52   Desc Main
                            Document      Page 14 of 23



                    Bubbz & Sudz Detailing, LLC
                    27 Crestwood Drive
                    Bridgewater, NJ 08807


                    Car Gurus
                    P.O. Box 419008
                    Boston, MA 02241-9008


                    Carfax, Inc.
                    P.O. Box 580464
                    Charlotte, NC 28258-0464


                    Carmine DeMaio
                    5 Cold Hill Road
                    Morris Plains, NJ 07950


                    CDK Global
                    P.O. Box 88921
                    Chicago, IL 60695-1921


                    Century Link
                    P.O. Box 1319
                    Charlotte, NC 28201-1319


                    Chaflin Realty
                    232 South Van Brunt
                    Englewood, NJ 07631


                    Chip Master, LLC
                    P.O. Box 1225
                    Fair Lawn, NJ 07410


                    City of Englewood
                    2-10 N. Van Brunt st.
                    Englewood, NJ 07631


                    Collision Pros Bodyworks
                    45 Hewson Ave.
                    Waldwick, NJ 07463


                    Command Security Systems
                    P.O Box 438
                    Montville, NJ 07045-0438
Case 19-30256-VFP   Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52   Desc Main
                            Document      Page 15 of 23



                    Complete Document Solutions
                    19 Gloria Lane
                    Fairfield, NJ 07004


                    De Lage Landen
                    P.O. Box 41602
                    Philadelphia, PA 19101-1602


                    Dealer Rater.Com, LLC.
                    75 Remittance Drive
                    Dept 6767
                    Chicago, IL 60675-6767


                    Dealer Socket
                    P.O. Box 843876
                    Los Angeles, CA 90084-3876


                    Dealer Tire
                    P. 0. Box 73261
                    Cleveland, OH 44193


                    Demaio Holdings I Inc
                    Infiniti of Englewood
                    60 Rockwood Place
                    Englewood, NJ 07631


                    DeMaio Holdings Inc.
                    Norman Gale Buick GMC
                    1247 NJ 10
                    Cedar Knolls, NJ 07927


                    Diligent Delivery Systems
                    P.O. Box 4168
                    Houston, TX 77210-4168


                    Dubin Glass
                    P.O. Box 742
                    Millburn, NJ 07041


                    Duval Auto Repair
                    P.O. Box 2919
                    Elizabeth, NJ 07201
Case 19-30256-VFP   Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52   Desc Main
                            Document      Page 16 of 23



                    Elite Interior Restorations
                    P.O. Box 662
                    Fair Lawn, NJ 07410


                    Elrac Inc.
                    280 S. Dean St.
                    Englewood, NJ 07631


                    Englewood Dealership Properties/
                    PSD Automotive
                    1121 Route 202 South B9
                    Raritan, NJ 08869-1463


                    Enterprise Rent a Car
                    280 S. Dean St
                    Englewood, NJ 07631


                    Enterprise Rental CBS
                    280 S. Dean St.
                    Englewood, NJ 07631


                    Equifax Information Svns LLC
                    P.O. Box 71221
                    Charlotte, NC 28272-1221


                    Ernie's Auto Detailing
                    86 Spring St.
                    Passaic, NJ 07055


                    Experian
                    P.O. Box 881971
                    Los Angeles, CA 90088-1971


                    Extra Space Storage
                    524 Grand Ave .
                    Englewood, NJ 07631


                    Exxon Mobil Fleet GCCC
                    P.O. Box 530988
                    Atlanta, GA 30353-0988


                    Federal Express Corp.
                    P.O. Box 371461
                    Pittsburgh, PA 15250-7461
Case 19-30256-VFP   Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52   Desc Main
                            Document      Page 17 of 23



                    First Bank
                    530 East Main St.
                    Denville, NJ 07834


                    Fishline Collision
                    21 Rail Road Ave
                    Valley Stream, NY 11580


                    Frankie's Tire & Recycling LLC
                    361 So Broad St.
                    Elizabeth, NJ 07202


                    Gaeta Recycling Company LLC
                    278-282 West Railway Ave.
                    Paterson, NJ 07503


                    Gasoline Approval System
                    P.O. Box 4346
                    Dept. 379
                    Houston, TX 77210


                    Geiger
                    P.O. Box 712144
                    Cincinnati, OH 45271-2144


                    Glass Weld of NJ
                    169 Pine St.
                    Ramsey, NJ 07446


                    Grainger
                    Dept. 827319864
                    Palatine, IL 60038-0001


                    Great America Financial Services
                    P.O. Box 660831
                    Dallas, TX 75266


                    Gubagoo Inc.
                    4800 T Rex Avenue
                    Suite 350
                    Boca Raton, FL 33431


                    Hertz
                    1560 Teaneck Rd.
                    Teaneck, NJ 07666
Case 19-30256-VFP   Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52   Desc Main
                            Document      Page 18 of 23



                    Hightech Solutions NYC,         LLC
                    41 Watchung Plaza
                    Suite 137
                    Montclair, NJ 07042


                    Horizon Blue Cross NJ
                    P.O. Box 10130
                    Newark, NJ 07101


                    Hughes Environmental Engineering , Inc.
                    41 Leighton Place
                    Mahwah, NJ 07430


                    IDS Autoshred
                    1358 Hooper Ave.
                    Toms River, NJ 08753


                    Interstate Waste Services
                    P.O. Box 554744
                    Detroit, MI 48255-4744


                    IP Network Services
                    88752 Expedite Way
                    Chicago, IL 60695-1700


                    James Whang Zakar Mtrs
                    430 Industrial Ave
                    Teterboro, NJ 07608


                    JLA Restoration
                    412 Laurel Oak Ct.
                    Cedar Knolls, NJ 07927


                    Keystone Auto Lending
                    415 Eagleview Blvd
                    Ste 100
                    Exton, PA 19341


                    KI-KI's Showroom
                    238 W. Forest Ave.
                    Englewood, NJ 07631


                    KIKI
                    238 W. Forest Ave
                    Englewood, NJ 07631
Case 19-30256-VFP   Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52   Desc Main
                            Document      Page 19 of 23



                    Lexus of Roseville
                    300 Automall Dr.
                    Roseville, CA 95661


                    Lorco Petroleum Services
                    450 South Front St.
                    Elizabeth, NJ 07202


                    Madison Ave Coach Works
                    71 East Madison Ave.
                    Dumont, NJ 07628


                    Magic Wheel Repair
                    831 46th St.
                    Brooklyn, NY 11220


                    Marsh McLennan
                    Park 80 West Plaza Two
                    250 Pehle Ave.
                    Saddle Brook, NJ 07663


                    MDL Automation
                    Dept 3159
                    P.O. Box 123
                    Dallas, TX 75312


                    Metropolitan Wholesale
                    285 Midland Ave.
                    Saddle Brook, NJ 07663


                    Mitchell International Inc.
                    P.O. Box 846946
                    Los Angeles, CA 90084


                    Mizzoni's Autobody
                    178 Route 46 E
                    Lodi, NJ 07644


                    MJ Electronics
                    144 Sunset St.
                    Dumont, NJ 07628


                    New England Car Care LLC
                    277 R Broad St.
                    Manchester, CT 06040
Case 19-30256-VFP   Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52   Desc Main
                            Document      Page 20 of 23



                    New York Times
                    P.O. Box 371456
                    Pittsburgh, PA 15250


                    NJ Car
                    P.O. Box 7510
                    856 River Rd.
                    Trenton, NJ 08628


                    Northern Valley Auto Body
                    3 East Sheffield Ave.
                    Englewood, NJ 07631


                    Northside Imports
                    131 Industrial Ave.
                    Hasbrouck Heights, NJ 07604


                    OE Connection LLC
                    P.O. BOX 92315
                    Cleveland, OH 44193


                    Optionsoft Technologies Inc.
                    4 Corporate Dr.
                    Clifton Park, NY 12065


                    Pitney Bowes
                    P.O. Box 371887
                    Pittsburgh, PA 15250


                    PJM Electric
                    806 Park Ave .
                    River Edge, NJ 07661


                    Precise Dents
                    P.O. Box 3483
                    Bethlehem, PA 18017


                    PSE & G
                    P.O. Box 14444
                    New Brunswick, NJ 08906


                    Purchase Power
                    P.O. Box 371874
                    Pittsburgh, PA 15250
Case 19-30256-VFP   Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52   Desc Main
                            Document      Page 21 of 23



                    Redline
                    230 Kings Highway East
                    Suite 303
                    Haddonfield, NJ 08033


                    Reyna Capital Corporation
                    P.O. Box 674275
                    Dallas, TX 75267


                    RGM Coffee
                    16A Spielman Rd.
                    Fairfield, NJ 07004


                    Rothman Realty
                    412 Grand Ave.
                    Englewood, NJ 07631


                    Route One
                    16902 Collection Center Dr.
                    Chicago, IL 60693


                    Santander Bank
                    187 Columbia Tpk
                    Florham Park, NJ 07932


                    Siegal Distributing Company
                    197 Folk Rd.
                    Breinigsville, PA 18031


                    Silverstar Alloy Wheel Repair
                    163 Long Hill Rd.
                    Oakland, NJ 07436


                    Spectrum
                    200 Roosevelt Place
                    Palisades Park, NJ 07650


                    State of NJ Div Tax
                    P.O. Box 999
                    Trenton, NJ 08646


                    Sterling Talent Solutions
                    P.O. Box 35626
                    Newark, NJ 07193
Case 19-30256-VFP   Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52   Desc Main
                            Document      Page 22 of 23



                    Suez Water New Jersey
                    P.O. Box 371804
                    Pittsburgh, PA 15250


                    Sun Auto Glass Inc.
                    281 S. Dean St.
                    Englewood, NJ 07631


                    Telesystem
                    P.O. Box 826590
                    Philadelphia, PA 19182


                    Thyssenkrupp Elevator Corp.
                    P.O. Box 3796
                    Carol Stream, IL 60132


                    Timepayment Corp.
                    P.O. Box 3069
                    Woburn, MA 01888


                    Toyota Motor Credit
                    4 Gatehall Dr.
                    Parsippany, NJ 07054


                    Toyota of Hackensack
                    278 River Street
                    Hackensack, NJ 07601


                    Trans Union LLC
                    P.O. Box 99506
                    Chicago, IL 60693


                    TSD
                    P.O. Box 844617
                    Boston, MA 02284-4617


                    United Motor Parts Inc.
                    1130 Teaneck Rd
                    Teaneck, NJ 07666


                    UPS
                    P.O. Box 7247-6244
                    Philadelphia, PA 19170
Case 19-30256-VFP   Doc 1    Filed 10/27/19 Entered 10/27/19 20:12:52   Desc Main
                            Document      Page 23 of 23



                    US Bumper Repair
                    630 Warwick Tpke
                    Hewitt, NJ 07421


                    US Cyber Services
                    309 Jackson Ave.
                    Hackensack, NJ 07601


                    V Auto
                    P.O. Box 935202
                    Atlanta, GA 31193


                    Venice Auto Body & Painting
                     Specialist Inc.
                    1124 Main St.
                    River Edge, NJ 07661


                    Verizon
                    P.O. Box 4833
                    Trenton, NJ 08650


                    Verizon Wireless
                    P.O. Box 408
                    Newark, NJ 07101


                    Viking Pest Control
                    P.O. Box 230
                    Bound Brook, NJ 08805


                    WCBS & Affiliates
                    345 Hudson St.
                    10th Floor
                    New York, NY 10014


                    Wholesale Auto Supply
                    22 Florence St.
                    P.O. Box 21616
                    South Hackensack, NJ 07606


                    Wholesale Inc.
                    8037 Eastgate Blvd
                    Mount Juliet, TN 37122
